Citation Nr: 0731273	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
bulimia, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial disability rating for 
degenerative disk disease (DJD) of the lumbar spine, 
currently evaluated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1982 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The claims folder was subsequently 
transferred to the RO in San Diego, California.  

The Board notes that the veteran's July 2004 VA Form 9 also 
included the issues of entitlement to service connection for 
chest pain and a compensable initial rating for tinea 
versicolor.  However, in correspondence dated December 2004, 
the veteran specified that she wished to withdraw these 
issues from appellate consideration.  Similarly, during the 
course of a hearing on appeal conducted in September 2006, 
the veteran expressed her desire to drop from appellate 
consideration the issue of an increased rating for bilateral 
foot disability.  Accordingly, the appeal with respect to 
these issues is considered withdrawn.  See 38 C.F.R. § 20.204 
(2007).  

The veteran testified before the undersigned at a Travel 
Board hearing in September 2006.  A transcript of that 
hearing has been associated with the claims folder.  However, 
a recording error rendered much of the hearing inaudible for 
transcription.  By correspondence dated June 2007, the 
veteran was asked if she wanted another hearing.  She was 
told that if no response was received it would be assumed 
that she didn't want another hearing and the Board would 
proceed with appellate consideration.  As the veteran has not 
responded to this inquiry, the Board assumes that she does 
not want another hearing and appellate consideration will 
proceed.  

The issue of entitlement to an increased initial disability 
rating for degenerative disk disease (DJD) of the lumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's bulimia is manifested by binge eating followed 
by self-induced vomiting, with no evidence of self-induced 
weight loss to less than 85 percent of expected minimum 
weight with incapacitating episodes of more than two weeks 
total duration per year.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for bulimia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 
4.130, Diagnostic Code 9521 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35, 38 
(1993) (a claim for an original or an increased rating 
remains in controversy when less than the maximum available 
benefit is awarded).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Here, the veteran's bulimia is currently rated as 10 percent 
disabling under Diagnostic Code 9521, bulimia nervosa.  Under 
Code 9521, a 10 percent evaluation requires binge eating 
followed by self-induced vomiting or other measures to 
prevent weight gain, or resistance to weight gain even when 
below expected minimum weight, with diagnosis of an eating 
disorder and incapacitating episodes of up to two weeks total 
duration per year.  A 30 percent evaluation requires self-
induced weight loss to less than 85 percent of expected 
minimum weight with incapacitating episodes of more than two 
but less than six weeks total duration per year.  The note to 
Code 9521 explains that an incapacitating episode is a period 
during which bed rest and treatment by a physician are 
required.  

The veteran was afforded a VA eating disorders examination in 
January 2005, in which she was diagnosed with bulimia, 
borderline personality traits, and probable borderline 
personality disorder.  The veteran reported that she 
occasionally engages in binge eating followed by self-induced 
vomiting, the frequency of which varies depending on the 
amount of stress in her life.  At the time of the January 
2005 examination, the veteran reported self-induced vomiting 
twice in the past month.  During more stressful times, the 
veteran reports vomiting as frequently as three times per 
week.  Although the veteran did not wish to divulge her 
current weight, she reported that she gained 70 pounds since 
her separation from service in May 2002.  

The Board must find that the post-service medical record, as 
a whole, including the most recent VA examination, provides 
evidence against this claim.  There is no evidence of self-
induced weight loss to less than 85 percent of expected 
minimum weight with incapacitating episodes of more than two 
weeks total duration per year to warrant a greater evaluation 
under Code 9521.  The Board notes that the veteran has stated 
that she no longer suffers from anorexia, nor is there a 
current diagnosis of anorexia; thus, Code 9520, anorexia 
nervosa, is not for application.  

Finally, although consideration has been given to an extra-
schedular evaluation, the Board finds no reason to refer the 
case to the Compensation and Pension Service to consider 
whether it is warranted.  An extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) may be assigned when there is 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  See VAOPGCPREC 
6-96.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  
In addition, the veteran is currently employed in an office 
environment.  She does not allege, and the evidence does not 
reflect, any significant impact on employability.   

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for bulimia.  38 C.F.R. § 4.3.  To that extent, 
the appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
July 2004, as well as in the May 2004 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate her claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the May 2004 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran did not receive specific notice 
informing her to submit all relevant evidence in her 
possession prior to the September 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), she 
was informed to submit all evidence that pertains to her 
claim by letter dated July 2004.  Accordingly, the Board 
finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran received such notice by 
correspondence dated March 2006.  The Board further finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, private 
medical records, and multiple VA examinations.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional records as well as lay evidence in the form of 
written statements and her testimony at the September 2006 
Travel Board hearing.  As there is no indication of 
outstanding evidence with regard to the issue of entitlement 
to an increased initial disability rating for bulimia, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

An initial disability rating greater than 10 percent for 
bulimia is denied.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  Where the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  

Here, the veteran seeks entitlement to an increased initial 
disability rating for degenerative disk disease (DJD) of the 
lumbar spine, currently evaluated as 10 percent disabling.  
In granting the veteran's 10 percent evaluation in its 
September 2002 rating decision, the RO consulted the 
veteran's service medical records and a December 2001 VA 
general examination.  There is no indication that a VA spine 
examination was ever conducted to assess the veteran's level 
of disability.  Furthermore, the Board notes that VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5293, effective September 23, 2002, see 67 Fed. 
Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4), as well as  new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003, see 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  Thus, 
a VA spine examination is needed in order to obtain current 
objective evidence and to ensure that the amended criteria 
may be addressed properly on readjudication.  Accordingly, 
the case is REMANDED for the following action:

1. The RO should secure the veteran's 
medical records dated from September 2004 
to the present from the VA San Diego 
Healthcare System in San Diego, 
California.  If records are not available, 
a reply to that effect is required and 
should be associated with the claims 
folder.  

2. The RO should arrange for the veteran 
to be scheduled for a VA spine examination 
to assess the current severity of the 
service-connected degenerative disk 
disease of the lumbar spine.  The 
examination must include range of motion 
studies.  The examiner is asked to 
identify and describe any current lumbar 
spine symptomatology, including any 
functional loss associated with the lumbar 
spine due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare-ups.  
If so, the examiner should describe, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  In addition, the 
examiner should inquire as to whether the 
veteran has suffered any incapacitating 
episodes in the previous 12-month period 
and, if so, the total duration of such 
episodes.  An "incapacitating episode" is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
Based on current findings and review of 
the claims folder, the examiner should 
offer an opinion as to the extent the 
veteran's service-connected disability 
interferes with his ability to secure or 
maintain gainful employment.  If the 
examiner in unable to provide any 
requested information, the report should 
so state. The claims folder must be made 
available for the examiners for review for 
the examination and the examination 
reports must indicate whether such review 
was accomplished.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner:   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for her claim.

4. After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


